09-1853-cr
United States v. Young

                                       UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court,
a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 22nd day of April, two thousand ten.

PRESENT:
                     ROGER J. MINER ,
                     JOSÉ A. CABRANES,
                     RICHARD C. WESLEY ,
                                  Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA ,

                     Appellee,

                     v.                                                                09-1853-cr

DORIAN HARRIS,

                     Defendant,

SHAWN YOUNG ,

                     Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                                 IRVING COHEN , Law Office of Irving Cohen, (Jonathan I.
                                                               Edelstein, of counsel) New York, NY.

FOR APPELLEES:                                                 AVI WEITZMAN , Assistant United States Attorney, (Preet
                                                               Bharara, United States Attorney, and Andrew L. Fish,
                                                               Assistant United States Attorney, on the brief) United States
                                                               Attorney’s Office for the Southern District of New York,
                                                               New York, NY.

                                                                       1
Appeal from a judgment of the United States District Court for the Southern District of New York
(Richard M. Berman, Judge).

UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

       On the basis of the record before us, including what we have learned at oral argument, we

discern no error and therefore AFFIRM the judgment of the District Court.



                                               FOR THE COURT:

                                               Catherine O’Hagan Wolfe, Clerk




                                                  2